Citation Nr: 0328201	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for muscle contraction 
headaches.

2.  Entitlement to service connection for a disability 
manifested by joint pain.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973 and from June 1975 to July 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In a July 1999 decision, the Board denied service connection 
for muscle contraction headaches and joint pain.  The veteran 
appealed this determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a November 2000 Order, the Court 
vacated the Board's decision and remanded the case to the 
Board for readjudication.  The Board then undertook 
additional development of evidence.  In June 2003, the Board 
remanded the case to the RO for further action and to 
consider the evidence developed by the Board.  The case has 
been returned to the Board for further consideration.


REMAND

In April 2003, the veteran submitted an authorization and 
consent to release information to the VA (VA Form 21-4142).  
On this form, he identified the University of Mississippi 
Medical and the Central Mississippi Medical Center as sources 
of information for his claims.  In August 2003, the RO 
requested records from both of these facilities.  The Central 
Mississippi Medical Center responded that there were no 
records concerning the veteran's ears.  The record does not 
show that there was a response from the University of 
Mississippi Medical.  

The veteran has not been notified of the response from the 
Central Mississippi Medical Center or that there has been no 
response from the University of Mississippi Medical.  Such 
notification is now a requirement under the Veterans Claims 
Assistance Act.  See 38 C.F.R. § 3.159(e) (2002).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:


1.  Advise the veteran that the Central 
Mississippi Medical Center responded that 
there were no records concerning the ears 
and that there was no response from the 
University of Mississippi Medical.  Also 
advise the veteran of the efforts made to 
obtain the records, a description of 
further action VA will take, and that he 
is ultimately responsible for providing 
the records.  

2.  Following completion of the above and 
receipt of any additional evidence or 
argument, review the appellant's claims 
now on appeal.  If a decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case if 
warranted and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



